Citation Nr: 0004948	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1973 to 
January 1977 with a reported 3 years, 11 months and 19 days 
of prior, unverified active service.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Salt Lake City 
Regional Office (RO) January 1997 rating decision which 
denied service connection for bilateral foot disorder.

By June 1981 rating decision, the RO denied the veteran's 
claim of service connection for bilateral foot disorder.  
After notification thereof, he did not file a timely appeal 
with the RO decision, and it became final.  38 U.S.C.A. 
§ 7105.  A previously denied claim may not be reopened absent 
new and material evidence.  38 U.S.C.A. § 5108.  However, in 
January 1997, it appears that the RO did not specifically 
address the issue of whether new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection bilateral foot disorder; rather, it addressed the 
issue on the merits. 

The U.S. Court of Appeals for Veterans Claims has held that 
the Board does not have jurisdiction to consider a claim 
which has been finally adjudicated unless new and material 
evidence has been submitted.  Thus, as a preliminary matter, 
the Board must first determine whether new and material 
evidence has been submitted before proceeding to decide a 
case on the merits, making the RO determination in that 
regard irrelevant.  Barnett v. Brown, 8 Vet. App 1 (1995).  
Therefore, the issue before the Board is as stated on the 
title page of this decision.

By July 1999 rating decision, the RO denied the veteran's 
request to reopen his claim of service connection for 
hypertension, and his claim for an increased evaluation for 
his service-connected lumbar disability, rated as 10 percent 
disabling.  The Board observes that the veteran has not filed 
a Notice of Disagreement as to the July 1999 denial of these 
claims.  Thus, these issues are not on appeal at this time.


REMAND

The veteran contends that his service-connected lumbar 
disability caused or aggravated his bilateral foot disorder.  
In the alternative, he contends that his bilateral foot 
disorder was incurred in service.  He maintains that he has 
submitted new and material evidence to warrant reopening of 
his claim of service connection for bilateral foot disorder.

By December 1997 substantive appeal, the veteran indicated 
that he wished to appear for a hearing before a Member of the 
Board at the RO.  Later that month, the RO forwarded a letter 
to the veteran wherein it indicated that he had been placed 
on a list of those who wished to appear at the RO before a 
traveling Member of the Board.  The RO also indicated that, 
unless it heard otherwise from the veteran, he would remain 
on this list.  The claims folder does not reflect that he was 
ever scheduled for a hearing in conformance with his request.  
By law, he has a right to a hearing pursuant to 38 C.F.R. 
§ 20.700(a) (1999) when he expresses a desire to appear in 
person.  However, by statement in support of claim received 
in November 1999, the veteran's representative indicated that 
the veteran no longer wanted a personal hearing.  The Board 
observes that this statement in support of claim was 
unaccompanied by specific consent from the veteran.  A 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing.  A request for a hearing 
may not be withdrawn by an appellant's representative without 
the express, written consent of the appellant.  38 C.F.R. 
§ 20.704(e) (1999).

The record also discloses that, following issuance to the 
veteran of the last supplemental statement of the case in 
September 1997, additional evidence was received by the RO.  
In particular, a copy of a VA outpatient treatment record, 
dated in April 1999, was associated with the claims folder in 
May 1999.  However, there is no indication that this evidence 
was formally reviewed by the RO in any rating action 
pertaining to the claim on appeal.  As this evidence may be 
relevant to the claim on appeal, a referral to the agency of 
original jurisdiction for review and preparation of an 
additional supplemental statement of the case is appropriate.  
See Thurber v. Brown, 5 Vet. App. 119, 124 (1993); 38 C.F.R. 
§ 3.103(d) (1999).

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
appellant or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  No such waiver is in evidence.
To ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

1.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board at the Salt 
Lake City RO.  The RO should place in the 
record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  Such notice should be furnished 
the veteran no less than 30 days prior to 
the date of the scheduled hearing.  
38 C.F.R. § 19.76 (1999).

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for bilateral foot 
disorder, and in so doing, specifically 
document consideration of the April 1999 
VA outpatient treatment record which was 
associated with the claims folder in May 
1999.

If the benefit sought on appeal is not granted, the RO should 
issue another supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
He may submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


